Citation Nr: 0518297	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability as being proximately due to or the result of the 
service connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from April 1967 to July 1969.

This appeal arises from rating decisions of the Indianapolis, 
Indiana Regional Office (RO).  The appeal is currently being 
handled by the Detroit RO.  The case was remanded from the 
Board to the RO in September 2003.  The claim is now ready 
for adjudication.

The issues of entitlement to a higher rating for the service 
connected right knee disability, whether new and material 
evidence has been received to reopen a claim of service 
connection for a back disability, and entitlement to a total 
disability rating based on individual unemployability due to 
service connected disorders have been raised by the veteran 
and therefore they are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a bilateral 
ankle disability to include arthritis that was manifest in 
service, that was manifest within the initial post service 
year, that is related to disease or injury during service, 
that is etiologically related to a service connected 
disability, or that was made chronically worse by a service 
connected disorder.






CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include undated x-rays of the 
left ankle that revealed no abnormality.  

In July 1967, the veteran complained of right foot pain and 
swelling after suffering an injury (foot was stomped).  X-
rays of the right foot in July 1967 revealed no abnormality.  

In February 1968, it was reported that the veteran had fallen 
the night before and injured her left ankle.  There was pain 
and tenderness.  Left ankle x-rays in February 1968 were 
negative.

A January 1969 note shows that the veteran was treated for a 
sprained left ankle.  Any disability was felt to be 
temporary.  It was noted that the veteran had been in an auto 
accident.  She reported having stiffened her leg when 
applying the brake thereby wrenching her knee.  X-rays of the 
left leg were normal.  No swelling or limitation of movement 
of the left leg was noted on examination.  

On VA examination in August 1970, it was reported that the 
veteran did not remember suffering any trauma of the left 
ankle and she had no complaints with regard to the left 
ankle.  On examination, no clinical findings of the ankles 
were made.  The diagnoses did not include a disability of 
either ankle.

In August 1998, the veteran filed a claim of entitlement to 
service connection for ankle disability secondary to the 
service connected knees.

On VA examination in October 1998, the veteran reported that 
she had no problems with her ankles throughout service and 
for many years thereafter, but during the past year, there 
was bilateral ankle pain and swelling.  She reported no 
history of ankle trauma.  X-rays of the ankles showed no 
evidence of fracture or dislocation.  There was minimal 
bilateral ankle arthritis.  It was opined that her ankle 
problems were not related to her knee disorders.  It was 
noted that there are many individuals with significant knee 
arthritis or who require knee replacements who do not have 
ankle problems.  

A VA hospital note shows that right ankle surgery was 
performed in August 2001.

On VA examination in February 2005, the examiner noted that 
the veteran's claims folder was available and reviewed.  The 
veteran complained of constant right ankle pain.  She did not 
use a brace and there was not much instability.  In 1990, the 
right ankle started to hurt; there was no history of injury.  
In 2001, ligament reconstruction of the right ankle was 
performed.  There was pain but no instability of the left 
ankle.  X-rays of the right ankle revealed ligament 
reconstruction.  The diagnoses included a normal left ankle 
and post ligament reconstruction of the right ankle without 
evidence of instability of either ankle.  The examiner noted 
that the veteran's claims folder had been reviewed.  Based on 
a review of the record and the current examination, it was 
opined that bilateral ankle complaints were not related to 
service and it was further opined that ankle disability had 
not increased in severity due to the service connected knee 
disability.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The veteran maintains that she currently suffers from 
bilateral ankle disability to include arthritis that is 
related to the service connected knee disorders through 
proximate cause or aggravation.  The evidence does not 
support this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show that the veteran injured her 
left ankle in February 1968.  X-rays were negative.  She 
again sprained the left ankle in January 1969.  X-rays of the 
left leg were normal and no disability was found on 
examination.  The remainder of the service medical records 
are silent regarding complaints, findings or diagnoses of a 
chronic ankle disability.  On VA examination in August 1970, 
just 13 months after service, the veteran reported that she 
had no complaints relative to the left ankle.  No ankle 
disability was found on examination.  

In August 1998, the veteran filed a claim of service 
connection for bilateral ankle disability as being secondary 
to the service connected knee disorders.  Of record are 
statements from the veteran provided in support of her claim.  
She is competent to provide evidence as to observable facts; 
however, in this case, she does not allege that an ankle 
disability was present in service.  Rather, the crux of her 
claim is that bilateral ankle disorders resulted from or were 
aggravated by the service connected knee disorders.  The 
question of whether any current ankle disability is 
etiologically related to a service connected disability is 
solely within the province of health care professionals.  In 
short, a medical diagnosis, or a medical nexus opinion 
regarding aggravation must come from a health care 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is therefore clear that the veteran's statements 
in this case do not rise to the level of competent medical 
nexus evidence of aggravation.

The resolution of this case hinges on whether there is 
adequate medical evidence that the service connected knee 
disorders resulting in or aggravated an ankle disability.  
The Board has the duty to assess the credibility and weight 
to be given the evidence relative to this issue.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

On VA examination in October 1998, x-rays showed the presence 
of minimal bilateral ankle arthritis.  X-rays in February 
2005 did not demonstrate the presence of arthritis; however, 
the Board finds the October 1998 diagnosis to be adequate to 
establish the presence of mild arthritis of the ankles.  The 
February 2005 examination also showed post ligament 
reconstruction of the right ankle without evidence of 
instability.  The VA examiner in October 1998 opined that the 
veteran's ankle disorders were not related to her knee 
disorders.  There is no evidence or opinion to the contrary.  
The VA examiner in February 2005 rendered an opinion based on 
a review of the record and his current examination to the 
effect that an ankle disability had not increased in severity 
due to the service connected knee disability.  It was also 
reaffirmed that there was no secondary connection between the 
service connected knees and current ankle disability.  There 
is no competent medical evidence or opinion to the contrary.  
The Board will accord significant probative value to these 
well reasonable opinions that were based on an accurate 
review of the medical evidence.  

As the service and post service medical evidence shows that 
the veteran has been diagnosed with chronic ankle disorders 
to include an initial showing of bilateral arthritis in 1998, 
many years after service, that is unrelated to disease or 
injury during service and was not the result of or aggravated 
by service connected disability, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for ankle disorders must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in April 2001 as well as a statement 
of the case in July 1999 and supplemental statements of the 
case in March 2002, April 2003, and March 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate her claim.  The documents also informed her that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to her 
claim.  In this regard, all available VA and private medical 
evidence has been obtained.  The veteran has not posited the 
existence of any additional source of records.  Thus, the 
Board finds that the record is as complete as possible and 
that the instant adjudication was properly based on all 
available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in October 1998 and February 2005 to include 
nexus opinions regarding secondary and aggravation issues.  
Upon review of the file, the Board is satisfied that the 
current record contains sufficient medical evidence to fully 
and fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  It must be stressed, 
however, that the initial rating adjudication in February 
1999 pre-dates the implementation of the VCAA by almost two 
years.  The appellant, as a result, has the right to content-
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in April 2001 and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Thereafter, this claim was remanded from the Board to the RO 
in September 2003 and a Supplemental Statement of the Case 
(SSOC) was provided to the appellant in March 2005.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for bilateral ankle 
disability as being proximately due to or the result of the 
service connected bilateral knee disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


